DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3A.	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified  system Claim 1 as the claim that represents the claimed invention for analysis: 
Claim 1 recites: 
 storing respective operator scores for a plurality of candidate operators to a teleoperator scoring database, each of the respective operator scores associated with a vehicle class, and each of the respective operator scores derived from performance data collected from a real or simulated test driving session for the vehicle class in which the plurality of candidate operators are requested to perform a specified set of driving maneuvers via controls of respective remote support terminals; 
receiving the remote support request from the vehicle;
 identifying, based on the remote support request, a vehicle class associated with the request; determining from the teleoperator scoring database, based on the vehicle class associated with the request, the respective operator scores for the plurality of candidate operators associated with the vehicle class; matching the vehicle to a chosen operator from among the plurality of candidate operators based at least in part on the respective operator scores;
 assigning the chosen operator to service the remote support request; initiating a remote support session between a remote support terminal of the chosen operator and the vehicle; and
 facilitating teleoperation of the vehicle during the remote support session.
The limitations from claim 1, “storing respective operator scores for a plurality of candidate operators to a teleoperator scoring database, each of the respective operator scores associated with a vehicle class, and each of the respective operator scores derived from performance data collected from a real or simulated test driving session for the vehicle class in which the plurality of candidate operators are requested to perform a specified set of driving maneuvers via controls of respective remote support terminals;  receiving the remote support request from the vehicle;
 identifying, based on the remote support request, a vehicle class associated with the request; determining from the teleoperator scoring database, based on the vehicle class associated with the request, the respective operator scores for the plurality of candidate operators associated with the vehicle class; matching the vehicle to a chosen operator from among the plurality of candidate operators based at least in part on the respective operator scores; assigning the chosen operator to service the remote support request; initiating a remote support session between a remote support terminal of the chosen operator and the vehicle; and facilitating teleoperation of the vehicle during the remote support session”,  which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a mental process, more specifically, a concept performed in the human mind of choosing and assigning the operator to service the remote support request.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation a certain method of a concept performed in the human mind, then it falls within the “mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
The claim recites  remote support, class of vehicles.  Nothing in the claim precludes the steps from being practically performed in the human mind. 
Additionally, the mere nominal recitation of  remote support, class of vehicles, does not take the claim limitation out of the mental process group. Thus claim 1 recites a mental process.
 Therefore Claim 1 is  abstract for similar reasons. (Step 2A-Prong 1: YES. The claim is  abstract).
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  In particular, the claims only recite the steps of: receiving the remote support request from the vehicle; identifying…. a class of the vehicle associated with the request; determining,  respective operator scores associated with the class of the vehicle for a plurality of candidate operators; matching the vehicle to a chosen operator from among the plurality of candidate operators based at least in part on the respective operator scores; and assigning the chosen operator ……..
storing respective operator scores for a plurality of candidate operators …; receiving the remote support request from the vehicle; identifying, based on the remote support request, a vehicle class associated with the request; determining from the teleoperator scoring database,… matching the vehicle to a chosen operator from among the plurality of candidate operators ……..; assigning the chosen operator to service the remote support request; initiating a remote support session between a remote support terminal of the chosen operator and the vehicle; and
 facilitating teleoperation of the vehicle during the remote support session.
These steps amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Therefore claim  1 is  directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).
The claim  does  not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited in the claim beyond the judicial exception.  At least the  “receiving” ,  “identifying”  “determining”  and “matching” are considered to be extra-solution activity and it does not appear to be more than what is considered well-understood, routine, conventional activity in the field (WURC).  The MPEP provides support that the additional limitations in the claim are directed to well-understood routine and conventional steps:
MPEP 2106.05(d) II recites:
II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other Step 2B considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
The MPEP further recites with respect to claims directed to insignificant solution activity:
2106.05(g)    Insignificant Extra-Solution Activity
Selecting a particular data source or type of data to be manipulated: 

iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and

Mere instructions to implement an abstract idea, on or with the use of generic computer components, or even without any computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is  not patent eligible. (Step 2B: NO. The claim does not provide significantly more).   

3B.	Regarding claim 8, independent claim 8 similarly recites “ [A] non-transitory computer-readable storage medium storing instructions for selecting a teleoperator to remotely operate a vehicle in response to a remote support request, the instructions when executed by one or more processors causing the one or more processors to perform a method comprising: storing respective operator scores for a plurality of candidate operators to a teleoperator scoring database, each of the respective operator scores associated with a vehicle class, and each of the respective operator scores derived from performance data collected from a real or simulated test driving session for the vehicle class in which the plurality of candidate operators are requested to perform a specified set of driving maneuvers via controls of respective remote support terminals; receiving the remote support request from the vehicle; identifying, based on the remote support request, a vehicle class associated with the request; determining from the teleoperator scoring database, based on the vehicle class associated with the request, the respective operator scores for the plurality of candidate operators associated with the vehicle class; “matching the vehicle to a chosen operator from among the plurality of candidate operators based at least in part on the respective operator scores; assigning the chosen operator to service the remote support request; initiating a remote support session between a remote support terminal of the chosen operator and the vehicle; and facilitating teleoperation of the vehicle during the remote support session”, which amount to an abstract idea as discussed above with respect to claim 1.  Further, the non-transitory computer-readable memory medium, computer, technical system, and at least one component of the components and/or subsystem of the subsystems and/or the system are additional elements.  The non-transitory computer-readable memory medium, computer, technical system, and at least one component of the components and/or subsystem of the subsystems and/or the system are recited at a high-level of generality (MPEP 2106.04(d)).  Further, note that the limitation of “matching the vehicle to a chosen operator from among the plurality of candidate operators based at least in part on the respective operator scores; assigning the chosen operator to service the remote support request; initiating a remote support session between a remote support terminal of the chosen operator and the vehicle; and facilitating teleoperation of the vehicle during the remote support session”, are pre-solution activity (data gathering), insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d) and 2106.05(g)).  Thus, the claim recites an abstract idea. 
3C.	Regarding claim 15, independent claim 15 similarly recites  “[A] computer system comprising: one or more processors; and a non-transitory computer-readable storage medium storing instructions for selecting a teleoperator to remotely operate a vehicle in response to a remote support request, the instructions when executed by the one or more processors causing the one or more processors to perform a method comprising: storing respective operator scores for a plurality of candidate operators to a teleoperator scoring database, each of the respective operator scores associated with a vehicle class, and each of the respective operator scores derived from performance data collected from a real or simulated test driving session for the vehicle class in which the plurality of candidate operators are requested to perform a specified set of driving maneuvers via controls of respective remote support terminals; receiving the remote support request from the vehicle; identifying, based on the remote support request, a vehicle class associated with the request; determining from the teleoperator scoring database, based on the vehicle class associated with the request, the respective operator scores for the plurality of candidate operators associated with the vehicle class;” matching the vehicle to a chosen operator from among the plurality of candidate operators based at least in part on the respective operator scores; assigning the chosen operator to service the remote support request; initiating a remote support session between a remote support terminal of the chosen operator and the vehicle; and facilitating teleoperation of the vehicle during the remote support session”, which amount to an abstract idea as discussed above with respect to claim 1. 
 Further, the technical system, apparatus, components and/or subsystems of the system are additional elements.  Further, the technical system, apparatus, technical system. and at least one component of the components and/or subsystem of the subsystems and/or the system are additional elements.  The additional elements of the technical system, apparatus, and at least one component of the components and/or subsystem of the subsystems and/or the system are recited at a high-level of generality (MPEP 2106.04(d)). 
 Further, note that the limitation of “matching the vehicle to a chosen operator from among the plurality of candidate operators based at least in part on the respective operator scores; assigning the chosen operator to service the remote support request; initiating a remote support session between a remote support terminal of the chosen operator and the vehicle; and facilitating teleoperation of the vehicle during the remote support session”, are pre-solution activity ( data gathering), insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d) and 2106.05(g)).  Thus, the claim recites an abstract idea. 

Regarding claim 2,  “facilitating the one or more test driving sessions by issuing instructions for the plurality of candidate operators to perform teleoperation of a real test vehicle; and generating the respective operator scores based on the performance data from the one or more test driving sessions” are pre-solution activity (data gathering), insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d) and 2106.05(g)).
Regarding claim 3, “test driving sessions by issuing instructions for the plurality of candidate operators to perform a simulated teleoperation of a simulated test vehicle; and generating the respective operator scores based on the performance data from the one or more test driving sessions”, are pre-solution activity (data gathering), insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d) and 2106.05(g)).
 Regarding claim 4, “ obtaining, …. telemetry data pertaining the service of the remote support request; and generating an updated operator score for the chosen operator based on the telemetry data”, are pre-solution activity (data gathering), insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d) and 2106.05(g)). 
Regarding claims 9, 10,   the additional elements, “one or more processors”  are recited at a high-level of generality (MPEP 2106.04(d)). And “facilitating the one or more test driving sessions by issuing instructions for the plurality of candidate operators to perform teleoperation of a real test vehicle; and generating the respective operator scores based on the performance data from the one or more test driving sessions”, are pre-solution activity (data gathering), insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d) and 2106.05(g)).    
Regarding claim  11  the additional elements, “one or more processors”  are recited at a high-level of generality (MPEP 2106.04(d)).  And  the “obtaining, … telemetry data pertaining the service of the remote support request; and generating an updated operator score for the chosen operator based on the telemetry data”, are pre-solution activity (data gathering), insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d) and 2106.05(g)).   
Regarding claims 16,17,   the additional elements, “one or more processors”  are recited at a high-level of generality (MPEP 2106.04(d)). And “facilitating the one or more test driving sessions by issuing instructions for the plurality of candidate operators to perform teleoperation of a real test vehicle; and generating the respective operator scores based on the performance data from the one or more test driving sessions”, are pre-solution activity (data gathering), insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d) and 2106.05(g)).   
Regarding claims 18,   the additional elements, “one or more processors”  are recited at a high-level of generality (MPEP 2106.04(d)). And “Obtaining…… telemetry data pertaining the service of the remote support request; and generating an updated operator score for the chosen operator based on the telemetry data”, are pre-solution activity (data gathering), insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d) and 2106.05(g)).   

Claims 2-7, 9-14 and 16-20   inherit the deficiencies of the base claim 1, 8 and 15  respectively and therefore are non-statutory by virtue of their dependency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/           Primary Examiner, Art Unit 3663